The facts sufficiently appear in the statement of facts in the case of Painter v. Kaiser (page 421 of this volume), involving precisely the same issues and questions.
This case depends upon the same contract and involves the same legal principles as those controlling the decision in the suit of Fannie Painter v. Emma Kaiser, 27 Nev. 421, *Page 435 
just determined by this court, except that the plaintiff here signed the contract.
For the reasons regarding the first point stated in that opinion, the order and judgment sustaining the demurrer and dismissing the action are reversed, and the case is remanded, with direction to the district court to fix a time within which the defendant will be allowed to answer.
BELKNAP, C. J., and FITZGERALD, J., concur.